Case 2:20-cv-00045-NT Document 13 Filed 09/11/20 Page 1 of 2        PageID #: 324




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


  ERIC KINGSLEY,                         )
                                         )
             Petitioner,                 )
                                         )
        v.                               )     Docket No. 2:20-cv-00045-NT
                                         )
                                         )
  STATE OF MAINE et al.,                 )
                                         )
             Respondent.                 )


                 ORDER AFFIRMING THE
      RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

        Petitioner Eric Kingsley seeks relief pursuant to 28 U.S.C. § 2254 (ECF

  No. 1) from a state court conviction and sentence. The United States

  Magistrate Judge filed with the Court on August 12, 2020, his Recommended

  Decision on Petitioner’s request for relief pursuant to 28 U.S.C. § 2254 (ECF

  No. 9). The Petitioner filed an objection to the Recommended Decision on

  September 1, 2020 (ECF No. 12).

        I have reviewed and considered the Magistrate Judge’s Recommended

  Decision, together with the entire record; I have made a de novo determination

  of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

  and I concur with the recommendations of the United States Magistrate Judge

  for the reasons set forth in his Recommended Decision, and determine that no

  further proceeding is necessary. It is therefore ORDERED that the

  Recommended Decision of the Magistrate Judge is hereby AFFIRMED. It is
Case 2:20-cv-00045-NT Document 13 Filed 09/11/20 Page 2 of 2         PageID #: 325




  further ORDERED that no certificate of appealability should issue in the

  event the Petitioner files a notice of appeal because there is no substantial

  showing of the denial of a constitutional right within the meaning of 28 U.S.C.

  § 2253(c)(2).



        SO ORDERED.


                                         /s/ Nancy Torresen_______________
                                         United States District Judge

  Dated this 11th day of September, 2020.




                                        2
